                                        3:20-cr-00073-JMK-MMS




Case 3:20-cr-00073-JMK-MMS Document 4 Filed 09/22/20 Page 1 of 18
Case 3:20-cr-00073-JMK-MMS Document 4 Filed 09/22/20 Page 2 of 18
Case 3:20-cr-00073-JMK-MMS Document 4 Filed 09/22/20 Page 3 of 18
Case 3:20-cr-00073-JMK-MMS Document 4 Filed 09/22/20 Page 4 of 18
Case 3:20-cr-00073-JMK-MMS Document 4 Filed 09/22/20 Page 5 of 18
Case 3:20-cr-00073-JMK-MMS Document 4 Filed 09/22/20 Page 6 of 18
Case 3:20-cr-00073-JMK-MMS Document 4 Filed 09/22/20 Page 7 of 18
Case 3:20-cr-00073-JMK-MMS Document 4 Filed 09/22/20 Page 8 of 18
Case 3:20-cr-00073-JMK-MMS Document 4 Filed 09/22/20 Page 9 of 18
Case 3:20-cr-00073-JMK-MMS Document 4 Filed 09/22/20 Page 10 of 18
Case 3:20-cr-00073-JMK-MMS Document 4 Filed 09/22/20 Page 11 of 18
Case 3:20-cr-00073-JMK-MMS Document 4 Filed 09/22/20 Page 12 of 18
Case 3:20-cr-00073-JMK-MMS Document 4 Filed 09/22/20 Page 13 of 18
Case 3:20-cr-00073-JMK-MMS Document 4 Filed 09/22/20 Page 14 of 18
Case 3:20-cr-00073-JMK-MMS Document 4 Filed 09/22/20 Page 15 of 18
Case 3:20-cr-00073-JMK-MMS Document 4 Filed 09/22/20 Page 16 of 18
        07.09.20




Case 3:20-cr-00073-JMK-MMS Document 4 Filed 09/22/20 Page 17 of 18
       07.14.20




         Has         to
                                  Dry                -Jh



Case 3:20-cr-00073-JMK-MMS Document 4 Filed 09/22/20 Page 18 of 18
